UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10564


                     C & H Nationwide, Inc.,

                            Plaintiff-Counter Defendant-Appellee,

                              VERSUS

                     FLOYD R. ADAMS, ET AL.,

                                                       Defendants,

FLOYD R. ADAMS; RAYMOND BILLINGTON; NOELINE BILLINGTON; DAVID B.
BOLES; RALPH BOSTON; CHARLOTTE BOSTON; JUANITA BULLOCK; JOHN T.
CLARK; CURLEY HOE TRUCKING, INC.; DAVID DOTTERWEICH; G.R. ELLISTON;
LEON FLOWERS, JR.; J.L. FOWLER; HAROLD GAINES; HOWARD L. GARDNER;
JOHN HECKS; JAMES KILPATRICK; JACKIE KILPATRICK; DELVIN LA DUKE;
VONDA LAMB; ROBERT E. LAND, JR.; VIRGINIA MARTIN; RICHARD G.
MCKENNEY; JOYCE MCLEMORE; BARBARA JEAN MILLER; WILBUR NEWSOME;
CHARLES P. PORTER; RICHARD PUCKETT; LEON S. RABY; ANDREW RACHOY;
ROBERT READ; ADELA READ; DONALD ROTH; LOU J. SMITH; LEE A. TRACY;
SHIRLEY S. TRAVIS; BETTY E. WILLIAMS, Estate of; JAMES E. WINSLOW;
THOMAS YORK; JAMES LAMB; GEORGE MARTIN,

                                            Defendants-Appellants,

JAY MCDONALD; JOHN F. BONANNO; JIMMY BRADDOCK; KARIN BRADDOCK;
RODERICK A. FONTANELLA; WESLEY KENNEMER; WILLIAM R. MULLEN; KEITH
S. MUNDWILLER; ALBERT PEABODY; THOMAS SHROPSHIRE; ROBERT KELVIN
SMITH; FRED W. VOSS,

                         Defendants-Counter Claimants-Appellants.


          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:90-CV-1510-D)
                        December 15, 1999
                    ON PETITION FOR REHEARING
Before DeMOSS and PARKER, Circuit Judges and LAKE, District Judge.1


    1
     District Judge of the Southern District of Texas, sitting by
designation.
PER CURIAM:
     Appellants filed a petition for panel rehearing requesting

clarification of the panel opinion entered November 2, 1999.

     The previous order of this panel reversing the district

court’s order regarding attorney fees had the effect of vacating

the costs awarded in that order.

     The conclusion of the opinion is modified to read: Based on

the foregoing, we reverse the award of attorney fees, affirm the

judgment in all other respects, and remand this case to the

district   court   for   further   proceedings   consistent   with   this

opinion.

     IT IS ORDERED that the petition for panel rehearing in the

above case is DENIED.